Exhibit 15
                                                   The Cincinnati Insurance Company  The Cincinnati Indemnity Company
                              The Cincinnati Casualty Company  The Cincinnati Specialty Underwriters Insurance Company
                                                                                   The Cincinnati Life Insurance Company



Eric F. Kutilek
Senior Claims Specialist


  March 30, 2020

  VIA EMAIL AND U.S. MAIL

  Todd Kennedy
  TJBC Inc. DBA 4202 Main Street Brewing Co.
  6435 West Main
  Belleville, IL 62223
  egplazallc@gmail.com


  Re:     Insured: TJBC Inc. DBA 4202 Main Street Brewing Co.
          Policy No.: 05ETD041206
          Claim No.: 3527623
          Date of Loss: 03/16/2020


  Dear Mr. Kennedy:

          I am the Cincinnati claims professional responsible for your claim. All
  communications regarding your claim should be directed to my attention. This letter
  further addresses the above-referenced claim made by TJBC Inc. DBA 4202 Main
  Street Brewing Co. to Cincinnati Insurance Company (“Cincinnati”). As submitted, the
  claim involves the Novel Coronavirus known as SARS-CoV-2, which causes the viral
  infection known as COVID-19 (“Coronavirus”). The claim asserts government shut down
  due to COVID-19, loss of income and product due to not being able to distribute the
  beer.

          Cincinnati will investigate your claim. However, it is important that you understand
  certain coverage issues that may be implicated by your claim. To that end, certain of your
  Policy provisions are referred to in this letter. Nevertheless, Cincinnati reserves the right
  to rely on other Policy provisions should it become appropriate to do so as this
  investigation progresses. Cincinnati is investigating your claim under a full reservation of
  rights.

          THE CINCINNATI POLICY

        Cincinnati issued Policy no. 05ETD041206 to TJBC Inc. DBA 4202 Main Street
  Brewing Co. (the “Policy”). The Policy's effective dates are from 08-06-2017 to 08-06-
  2020.


                                 SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000411
Eric F. Kutilek
Page 2
March 30, 2020


        RESERVATION OF RIGHTS

        A.      Direct Physical Loss

        The Policy1 provides the following coverage:

        We will pay for direct physical "loss" to Covered Property at the "premises"
        caused by or resulting from any Covered Cause of Loss.

(FM 101 04 04 at p. 3.) The Policy defines “loss” as “accidental loss or damage.” (FM 101
05 16 at p. 38.) The Policy defines “premises” as “the Location of Premises described in
the Declarations.” (FM 101 04 04 at p. 34.)

      At the threshold, there must be direct physical loss or damage to Covered Property
caused by a covered cause of loss in order for the claim to be covered. Covered Property
generally entails your premises and business personal property. Direct physical loss or
damage generally means a physical effect on Covered Property, such as a deformation,
permanent change in physical appearance or other manifestation of a physical effect.
Your notice of claim indicates that your claim involves Coronavirus. However, the fact of
the pandemic, without more, is not direct physical loss or damage to property at the
premises.

        B.      Business Income and Extra Expense Coverage

       The Policy provides coverage for Business Income and Extra Expense under
certain circumstances. This coverage is included in Form FM 101 04 04:

    (1) Business Income
        We will pay for the actual loss of "Business Income" and "Rental Value"
        you sustain due to the necessary "suspension" of your "operations"
        during the "period of restoration". The "suspension" must be caused by
        direct physical "loss" to property at a "premises" caused by or resulting
        from any Covered Cause of Loss. With respect to "loss" to personal
        property in the open or personal property in a vehicle, the "premises"
        include the area within 1000 feet of the site at which the "premises" are
        located.
    (2) Extra Expense
        We will pay "Extra Expense" you incur during the "period of restoration":



1        We cite to or quote provisions of the Policy in this letter. In some instances, in the interests of
brevity, we quote or cite only portions of the language. Any terms in bold are in bold in the policy and do
not denote additional emphasis unless so indicated. Please refer to the Policy for a full reading of all the
terms, conditions or other language cited or referenced.

                                       SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000412
Eric F. Kutilek
Page 3
March 30, 2020


       (a) To avoid or minimize the "suspension" of business and to continue
           "operations":
          1) At the "premises"; or
          2) At replacement locations or at temporary locations, including:
              a) Relocation expenses; and
              b) Costs to equip and operate the replacement or temporary
                 locations; or
       (b) To minimize the "suspension" of business if you cannot continue
           "operations".
       However:
       (a) We will pay "Extra Expense" to repair or replace any property, or to
           research, replace, or restore the lost information on damaged "valuable
           papers and records" only to the extent it reduces the amount of "loss"
           that otherwise would have been payable under this Coverage Part; and
       (b) If any property obtained for temporary use during the "period of
           restoration" remains after the resumption of normal "operations", the
           amount we will pay under this Coverage will be reduced by the salvage
           value of that property.

                                  *      *      *

       The most we will pay for "loss" under this "Business Income" and “Extra
       Expense” Coverage Extension is $25,000 in any one occurrence.

(FM 101 04 04 at p. 16.) The Policy defines “Extra Expense” as “necessary expenses you
incur during the ‘period of restoration’ that you would not have incurred if there had been
no direct physical ‘loss’ to property caused by or resulting from a Covered Cause of Loss.”
(FM 101 04 04 at p. 34.)

     Additionally, your policy includes form FA 213 04 04, which also supplies Business
Income and Extra Expense coverage. That form states, in relevant part:

    1. Business Income
       a. We will pay for the actual loss of Business Income you sustain due to
          the necessary "suspension" of your "operations" during the "period of
          restoration". The "suspension" must be caused by direct physical "loss"
          to property at a "premises" which is described in the Declarations and
          for which a Business Income Limit of Insurance is shown in the
          Declarations. The "loss" must be caused by or result from a Covered
          Cause of Loss. With respect to "loss" to personal property in the open


                                 SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000413
Eric F. Kutilek
Page 4
March 30, 2020


          or personal property in a vehicle, the "premises" include the area within
          1,000 feet of the site at which the "premises" are located.
      b. Business Income means the:
          a.   Net Income (Net Profit or Loss before income taxes) that would
               have been earned or incurred; and
          b.   Continuing normal operating expenses incurred, including payroll.
      c. If you are a tenant and occupy only part of the site at which the
         "premises" are located, for the purposes of this Coverage Part only,
         your "premises" is the portion of the building which you rent, lease or
         occupy, including:
          (1) Any area within the building or on the site at which the "premises"
              are located if that area services or is used to gain access to the
              described "premises".
          (2) Your personal property in the open (or in a vehicle) within 1,000
              feet.

   2. Extra Expense
      a. We will pay the actual and necessary Extra Expense you incur due to
         direct physical "loss" to property at a "premises" which is described in
         the Declarations and for which an Extra Expense Limit of Insurance is
         shown in the Declarations. The "loss" must be caused by or result from
         a Covered Cause of Loss. With respect to "loss" to personal property in
         the open or personal property in a vehicle, the "premises" include the
         area within 1,000 feet of the site at which the "premises" are located.
      b. Extra Expense means necessary expenses you incur during the
         "period of restoration" that you would not have incurred if there had
         been no direct physical "loss" to property caused by or resulting from
         a Covered Cause of Loss. Coverage pertains to expenses incurred
         (other than the expense to repair or replace property) to:
         (1) Avoid or minimize the "suspension" of business and to continue
             "operations":
               (a) At the "premises"; or
               (b) At replacement locations or at temporary locations, including:
                  1) Relocation expenses; and
                2) Costs to equip and operate the replacement or temporary
                    locations.
         (2) Minimize the "suspension" of business if you cannot continue
             "operations".



                                 SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000414
Eric F. Kutilek
Page 5
March 30, 2020


            (3) To the extent it reduces the amount of "loss" that otherwise would
                have been payable under this Coverage Part, we will pay any Extra
                Expense to:
               (a) Repair or replace any. property; Or
               (b) Research, replace or restore the lost information on damaged
                   "valuable papers and records".
            However, if any property Obtained for temporary use during the "period
            of restoration" remains after the resumption of normal "operations", the
            amount we will pay under this Coverage will be reduced by the salvage
            value of that property.
      c. If you are a tenant and occupy only part of the site at which the
         "premises" are located, for the purposes of this Coverage Part only, your
         "premises" is the portion of the building which you rent, lease or occupy,
         including:
            (1) Any area within the building or on the site at which the "premises"
                are located if that area services or is used to gain access to the
                described "premises".
            (2) Your personal property in the open (or in a vehicle) within 1,000 feet.

(FA 213 04 04 at pp.1-2.)

       The “Business Income” and Extra Expense coverages provided under both of
these forms require that there be direct physical loss caused by a Covered Cause of Loss.
This direct physical loss must be to property at the covered premises. Without it, there
can be no business income or extra expense coverage. Moreover, as stated, direct
physical loss generally means a physical effect on covered property, such as a
deformation, permanent change in physical appearance or other manifestation of a
physical effect. Your notice of claim indicates that your claim involves Coronavirus.
However, the fact of the pandemic, without more, is not direct physical loss to property at
the premises. Later in this letter, we ask questions and seek information directed toward
these issues.

       C.      Civil Authority

        The Policy provides coverage for an interruption of your business caused by an
order from a civil authority. This coverage is included in the main property form in your
policy, FM 101 04 04:

       We will pay for the actual loss of "Business Income" you sustain and "Extra
       Expense" you incur caused by action of civil authority that prohibits access
       to the "premises" due to direct physical "loss" to property, other than at the
       "premises", caused by or resulting from any Covered Cause of Loss.

                                   SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000415
Eric F. Kutilek
Page 6
March 30, 2020


      This coverage will apply for a period of up to 30 consecutive days from
      the date of that action.
                                 *      *      *

      The most we will pay for "loss" under this "Business Income" and “Extra
      Expense” Coverage Extension is $25,000 in any one occurrence.

(FM 101 04 04 at p. 17.)

      Civil authority coverage is also included in policy form FA 213 004 04. That form
provides:

      We will pay for the actual loss of Business Income you sustain and
      necessary Extra Expense caused by action of civil authority that prohibits
      access to the "premises" due to direct physical "loss" to property, other
      than at the "premises", caused by or resulting from any Covered Cause
      of Loss.
      This coverage for Business Income will begin immediately after the time of
      that action and will apply for a period of up to 30 days from the date of that
      action.
      This coverage for Extra Expense will begin immediately after the time of that
      action and will end:
      (1) 30 consecutive days after the time of that action; or
      (2) When your Business Income coverage ends;
      whichever is later.

(FA 213 04 04 at p. 2.)

This civil authority coverage described in Form FA 213 04 04 above is not an additional
Limit of Insurance and does not increase the amount of available insurance

       A key element of this coverage that is your burden to show to us is damage to
property other than your own that was caused by or resulted from a covered cause of
loss. Later in this letter, we ask questions and seek information directed toward these
issues.

                                        CONCLUSION

       This letter addresses certain key, threshold policy provisions that are generally
implicated by Coronavirus claims. Other policy provisions may become relevant as our
investigation continues. Should that happen, we will supplement this letter to inform you
of those policy provisions and to discuss their relationship to your claim.


                                SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000416
Eric F. Kutilek
Page 7
March 30, 2020


      Cincinnati is conducting its investigation subject to a full reservation of its rights.
As part of Cincinnati’s investigation, please provide the following documents and
information as soon as possible:

      Please describe any direct physical loss or damage to your premises or property
       at your premises by the Coronavirus. Additionally, please specify these details and
       supply these documents:

          o The reason or reasons why you believe that there was direct physical loss
            or damage to your premises or to property at your premises.
          o Copies of all inspection reports and test reports referring or relating to actual
            or suspected presence of Coronavirus at your premises or property at your
            premises.
          o Documents referring or relating to the presence of Coronavirus at your
            premises, including among employees, customers or other visitors to the
            premises.
                 These documents should include any relevant correspondence or
                  emails.

      Please state whether you have been ordered by a civil authority, such as a
       government official, to close, or restrict access to, your premises. If so, please
       specify these details and supply these documents:

          o Identify the civil authority that issued the order or orders.
          o Identify the date and nature of the order or orders.
          o Supply a copy of the order or orders.

      Identify any property, other than your own, that suffered direct physical loss or
       direct physical damage, thereby causing the civil authority order to issue.
       Additionally, please specify these details and supply these documents:

          o The reason or reasons why you believe that there was direct physical loss
            or direct physical damage to premises or to property at premises other than
            your own premises.
                 The reason or reasons why you believe that Coronavirus that was
                   present at that other premises caused the issuance of the civil
                   authority order involved in your claim.
          o Copies of all inspection reports and test reports referring or relating to direct
            physical loss or direct physical damage to that other premises.
          o Copies of all inspection reports and test reports referring or relating to actual
            or suspected presence of Coronavirus at that other premises or property at
            that other premises.

                                         *    *   *



                                 SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000417
Eric F. Kutilek
Page 8
March 30, 2020


        Cincinnati is not waiving any of its rights under the Policy. Cincinnati reserves the
right to rely on any other language in the Policy, which may become applicable as
circumstances develop. Cincinnati reserves the right to rely on other provisions or terms
of the Policy and not just those discussed in this letter.

       Please feel free to contact me if you have any questions or would like to discuss
this matter.

                                          Very truly yours,




                                          Eric F. Kutilek
                                          Senior Claims Specialist
                                          Cincinnati Insurance Company
                                          Eric_Kutilek@cinfin.com
                                          314 705 1929




cc:    Lakenan Insurance
       rtoth@lakenan.com




                                 SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000418
